              Case 1:20-cv-04655-ER Document 38 Filed 12/08/20 Page 1 of 1




                                                            December 8, 2020

VIA ECF

Hon. Edgardo Ramos
U.S. District Court – S.D.N.Y.
40 Foley Square, Courtroom 619
New York, NY 10007

          Re:                  Gerald Green v. Capital One, N.A., et al.
          Index:               1:20-cv-04655-ER-KNF

Your Honor:

        My firm is counsel to Plaintiff Gerald Green in the above-referenced action. We write on
behalf of Plaintiff and Defendant Square, Inc. (“Square”) to provide a status update regarding the
parties’ settlement.

       Plaintiff filed a Notice of Settlement with Square on September 8, 2020 (Docket Entry No.
18), which the Court endorsed on September 9, 2020 (Docket Entry No. 19). Plaintiff and Square
subsequently filed a status update concerning the settlement on October 20, 2020 (Docket Entry
No. 29), which the Court endorsed on October 21, 2020 (Docket Entry No. 30).

        We are pleased to report that the parties have finalized their settlement terms and the parties
have each executed their settlement agreement. As agreed, certain conditions of the settlement
must be completed before the filing of stipulation of dismissal, which are expected to be completed
in a matter of days and no later than December 18, 2020. In the highly unlikely event that a
stipulation is not filed by that date, we shall provide the Court with a further status report regarding
finalization of settlement.

                                                            Respectfully,
                                                            /s/Evan S. Rothfarb
                                                            Evan S. Rothfarb

cc: all counsel of record




 T. 212.500.6114                                                                           80 Broad Street
 F. 646.612.7996                                                                                Suite 1301
 E. erothfarb@consumerprotection.net                                                   New York, NY 10004
